Case 1:20-bk-11006-VK        Doc 54 Filed 06/26/20 Entered 06/26/20 16:32:36       Desc
                              Main Document    Page 1 of 3


  1   DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
  6   Proposed Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                              SAN FERNANDO VALLEY DIVISION
11

12

13
      In re:                                          Case No.: 1:20-bk-11006-VK
14
      LEV INVESTMENTS, LC,                            Chapter 11
15

16             Debtor and Debtor in Possession.
                                                      DECLARATION OF CAROLINE DJANG
17                                                    RE: ATTENDANCE AT MEETING OF
                                                      CREDITORS PURSUANT TO 11 U.S.C. §
18                                                    341(a)
19

20

21

22

23

24

25

26

27

28


                                                  1
Case 1:20-bk-11006-VK   Doc 54 Filed 06/26/20 Entered 06/26/20 16:32:36   Desc
                         Main Document    Page 2 of 3
Case 1:20-bk-11006-VK                Doc 54 Filed 06/26/20 Entered 06/26/20 16:32:36                                      Desc
                                      Main Document    Page 3 of 3
                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

 3   A true and correct copy of the foregoing document entitled DECLARATION OF CAROLINE DJANG RE:
     ATTENDANCE AT MEETING OF CREDITORS PURSUANT TO 11 U.S.C. § 341(a) will be served or
 4   was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
     the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 26, 2020, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
         •     Katherine Bunker kate.bunker@usdoj.gov
 9       •     John Burgee jburgee@bandalaw.net
         •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
10             C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
         •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
11       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
12       •     David A Tilem davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
13             DianaChau@tilemlaw.com
         •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
14
     2. SERVED BY UNITED STATES MAIL: On June 26, 2020, I served the following persons and/or
15   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
16   completed no later than 24 hours after the document is filed.
17                                                                           Service information continued on attached page
18   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
19   on June 26, 2020, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
20   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
21
     Served by Overnight Mail
22   Hon. Victoria S. Kaufman
     United States Bankruptcy Court
23   21041 Burbank Boulevard, Suite 354 / Ctrm 301
     Woodland Hills, CA 91367
24
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
25   true and correct.

26    June 26, 2020                     Stephanie Reichert                              /s/ Stephanie Reichert
      Date                              Type Name                                       Signature
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
